Case 6:74-cv-00234-FPG Document 108 Filed 03/06/20 Page 1of 3

<{jp+ City of Rochester
7D Timothy R. Curtin
INE Department of Law Corporation Counsel

City Hall Room 400A, 30 Church Street
Rochester, New York 14614-1295
. Www.cityofrochester.gov

March 6, 2020

Honorable Frank P. Geraci, Jr.
Chief Judge

United States District Court
100 State Street

Rochester, New York 14614

RE: John E. Howard, et al, v. Elisha Freedman, et al
74-CV-234 T

Dear Judge Geraci:

Please accept this letter as the City’s annual report for 2019 on the status of the Rochester Police
Department (RPD) compliance with the Consent Decree. At the time of the City’s last report to
the Court, there was a shortfall of 1 minority officer.

Since the last report, a September 2019 class was hired, consisting of 19 recruits, and the shortfall
was eliminated. Two majority recruits resigned from the class; leaving a class of 12 majority and
5 minority officers.

New York State developed a new civil service examination for the position of police officer,
which was administered for the first time on September 14, 2019, and an eligible list with a total
of 719 candidates, was certified by the Rochester Civil Service Commission in February of 2020.
The RPD has scheduled a recruit class for September of 2020, and would like a large class
consisting of 35 recruits. The hiring process is currently underway. The physical agility test is
scheduled for Saturday, March 7, 2020, and for the first time all of the candidates on the eligible
list have been invited to participate, rather than drawing only from certain score-bands.

Last year’s report detailed the recruitment strategies being used to attract minority candidates. In
addition to those strategies, the RPD has expanded its recruiting efforts. To further enhance and
facilitate its community engagement, the Recruitment Unit has been relocated to the Community
Affairs Bureau. The staffing of the Recruitment Unit has been increased from | to 2 full-time,
year round, police officer recruiters. These officers reflect the diversity in the department and
have strong communication and computer skills that is needed for social media, marketing and
community outreach. Additional staff in the Community Affairs Bureau will assist with other
RPD programs such as PREP, Explorer and Career Awareness. There will also be increased
inter-department cooperation for recruitment drives with the presence and demonstrations from
other units and teams such as SWAT, K-9, SCUBA, and Technicians. The Recruitment Unit
budget has also been increased, which will be used for more programing, distribution of
promotional materials, a dedicated recruitment website to communicate with applicants, and an
increased social media presence. There is also a new recruitment vehicle with recruitment
advertisement displayed on it.

Phone: 585.428.7741 Fax: 585.428.6950 TTY: 585.428.6054 EEO/ADA Employer ®
Case 6:74-cv-00234-FPG Document 108 Filed 03/06/20 Page 2 of 3

- Page 2-
March 6, 2020
Report to Judge Geraci

Set forth below is the statistical demographic information for RPD sworn officers and the
September 2019 recruit class.

The current RPD staffing profile includes:

Total # Sworn Police Officers: 728

Total # White: 539 (74.0%)

Total # Black/African American: 81 (11.1%)
Total # Hispanic/Latino: 89 (12.2%)

Total # Other: 19 (Asian/PI/AN) (2.6%)
Total # Male: 633 (87.0%)

Total # Female: 95 (13.0%)

The September 23, 2019, Recruit Class staffing profile includes:

Officers Hired: 19

Caucasian: 12 (14 were hired, 2 resigned)
Black/African American: 3

Hispanic: 2

Asian: 0

Native American: 0

Attached to this letter is the demographic statistical breakdown for the most recent civil service
examination. The examination is offered annually by New York State. The attachment includes
information on the number of persons who applied for the examination and the breakdown on the
number of persons who took and passed the examination.

I trust this letter satisfies the City’s reporting requirement. Should any further information from
the City be needed, I am available at the Court’s convenience.

Respectfully Submitted,

Timothy R. Curtin

Enclosure
ce (wW/enc.): Lovely Warren, Mayor
La’Ron Singletary, Chief of Police
Daniel DeBolt, Attorney for Locust Club
Saima Akhtar, Interim Chief Litigation Officer, Empire Justice Center
119 Washington Avenue, Albany NY 12210
Case 6:74-cv-00234-FPG Document 108 Filed 03/06/20 Page 3 of 3

SEPTEMBER 14, 2019 - POLICE OFFICER CIVIL SERVICE EXAM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL APPLICANTS
GENDER
RACE NOT TOTAL
FEMALE MALE PROVIDED
AMERICAN INDIAN OR NATIVE ALASKAN 1 (0.1%) 2 (0.1%) 0 (0.0%) 3 (0.2%)
AFRICAN AMERICAN 81 (6.0%) | 143 (10.5%) 8 (0.6%) 232 (17.1%)
ASIAN OR PACIFIC ISLANDER 7 (0.5%) 21 (1.5%) 4 (0.3%) 32 (2.4%)
CAUCASIAN 159 (11.7%) | 544 (40.0%) 33 (2.4%) 736 (54.2%)
HISPANIC 54 (4.0%) | 121 (8.9%) 4 (0.3%) 179 (13.2%)
OTHER 1 (0.1%) 8 (0.6%) 2 (0.1%) 11 (0.8%)
NOT PROVIDED 4 (0.3%) 26 (1.9%) 136 (10.0%) | 166 (12.2%)
TOTAL 307 (22.6%) | 865 (63.6%) | 187 (13.8%) 1359
EXAM PARTICIPANTS
RACE ones TOTAL
NOT
FEMALE MALE PROVIDED
AMERICAN INDIAN OR NATIVE ALASKAN 1 (0.1%) 0 (0.0%) 0 (0.0%) 1 (0.1%)
AFRICAN AMERICAN 37 (5.1%) 67 (9.2%) 8 (1.1%) 112 (15.4%)
ASIAN OR PACIFIC ISLANDER 4 (0.6%) 13 (1.8%) 3 (0.4%) 20 (2.8%)
CAUCASIAN 102 (14.0%) | 339 (46.6%) 44 (6.1%) 485 (66.7%)
HISPANIC 27 (3.7%) 68 (9.4%) 4 (0.6%) 99 (13.6%)
OTHER 0 (0.0%) 3 (0.4%) 1 (0.1%) 4 (0.6%)
NOT PROVIDED 0 (0.0%) 1 (0.1%) 5 (0.7%) 6 (0.8%)
171 (23.5%) | 491 (67.5%) 65 (8.9%) 727
PASSING WRITTEN EXAM CANDIDATES
GENDER TOTAL
RACE T.
NOT
FEMALE MALE PROVIDED
AMERICAN INDIAN OR NATIVE ALASKAN 1 (0.1%) 0 (0.0%) 0 (0.0%) 1 (0.1%)
AFRICAN AMERICAN 37 (5.1%) 64 (8.9%) 8 (1.1%) 109 (15.2%)
ASIAN OR PACIFIC ISLANDER 4 (0.6%) 12 (1.7%) 3 (0.4%) 19 (2.6%)
CAUCASIAN 102 (14.2%) | 339 (47.1%) 44 (6.1%) 485 (67.5%)
HISPANIC 25 (3.5%) 67 (9.3%) 4 (0.6%) 96 (13.4%)
OTHER 0 (0.0%) 3 (0.4%) 1 (0.1%) 4 (0.6%)
NOT PROVIDED 0 (0.0%) 0 (0.0%) 5 (0.7%) 5 (0.7%)
169 (23.5%) | 485 (67.5%) 65 (9.0%) 719

 

 

 

 

 

 

 

 

 
